DETAILED ACTION
This action is in response to the application filed on 02 June 2021.
Claims 1-20 are under examination 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 13 December 2021 and 23 June 2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,032,211. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims are broader in every aspect than the claims of U.S. Patent No. 11,032,211 and is therefore an obvious variant thereof.

Claim 1 of the instant application is directed to  A method for end point data communications anonymization for a local communications hub disposed in a local residence, the method comprising: receiving, by the local communications hub, a first request from a computing device, the first request being addressed to a server; selecting, by a remote service, a first remote communications hub from a plurality of remote communications hubs, the first remote communications hub being disposed in a first remote residence; modifying, by the local communications hub, the first request to generate a first modified request; sending the first modified request from the remote service to the first remote communications hub, the first remote communications hub modifying the first modified request to produce a second modified request, and the first remote communications hub forwarding the second modified request to the server; receiving, at the first remote communications hub, a first response to the second modified request from the server; modifying, by the first remote communications hub, the received first response to produce a first modified response; modifying, by the remote service, the first modified response to produce a second modified response; and providing the second modified response to the computing device.

Claim 1 of the U.S. Patent No. 11,032,211 is directed to A method for end point data communications anonymization for a local communications hub disposed in a local residence, the method comprising: receiving by the local communications hub a first request from a computing device, the first request being addressed to a server; requesting by the local communications hub, from a remote service, a randomly selected first remote communications hub; randomly selecting, by the remote service, the first remote communications hub from a plurality of remote communications hubs, the first remote communications hub being disposed in a geographically or topologically distinct location relative to the computing device; modifying the first request, by the local communications hub, to generate a first modified request by encapsulating the first request with remote headers, wherein the remote headers have a destination address of the remote service; sending the first modified request from the remote service to the first remote communications hub, the first remote communications hub modifying the first modified request to produce a second modified request, and the first remote communications hub forwarding the second modified request to the server, wherein the modifying includes extracting traffic data from the first modified request and the second modified request indicates the first remote communications hub as a source address; receiving, at the first remote communications hub, a first response to the second modified request from the server; modifying, by the first remote communications hub, the received first response to produce a first modified response, wherein modifying includes re-encapsulating the first response with headers having the remote service as a first modified response destination address; modifying the first modified response, by the remote service, to produce a second modified response, wherein the second modified response is modified to have a second modified source address of the server and a second modified destination address of the computing device; and providing the second modified response to the local communications hub and on to the computing device.
Claim 1 of the present application merely broaden the scope of independent claim 1 of the U.S. Patent No. 11,032,211 by eliminating a local communications hub configured to receive a first request from a computing device, the first request being addressed to a server; and a remote service configured to receive a request to randomly request a first remote communications hub from a plurality of remote communications hubs, and wherein the hub is disposed in a geographically or topologically distinct location relative to the local communications hub, wherein the local communications hub is configured to modify the first request, to generate a first modified request by encapsulating the first request with remote headers.
Dependent claims 2-11 of instant application is rejected for the same reasoning as the independent claim 1. 
Claim 12 of the instant application is directed to A local communications hub disposed in a local residence, the local communications hub comprising: a processor; and a memory communicatively coupled to the processor; the memory storing instructions executable by the processor to perform a method comprising: receiving a first request from a computing device, the first request being addressed to a server; selecting a first remote communications hub from a plurality of remote communications hubs, the first remote communications hub being disposed in a first remote residence; modifying the first request to generate a first modified request; sending the first modified request to the first remote communications hub, the first remote communications hub modifying the first modified request to produce a second modified request, and the first remote communications hub forwarding the second modified request to the server; receiving a first modified response from the first remote communications hub, the first remote communications hub receiving a first response to the second modified request from the server, and the first remote communications hub modifying the first response to produce the first modified response; modifying the first modified response to produce a second modified response; and providing the second modified response to the computing device.

Claim 12 of the U.S. Patent No. 11,032,211 is directed to A local communications hub disposed in a local residence, the local communications hub comprising: a processor; and a memory communicatively coupled to the processor; the memory storing instructions executable by the processor to perform a method comprising: receiving by the local communications hub a first request from a computing device, the first request being addressed to a server; requesting from a remote service a randomly selected first remote communications hub; randomly selecting a first remote communications hub from a plurality of remote communications hubs, the first remote communications hub being disposed in a geographically or topologically distinct location relative to the computing device; modifying the first request to generate a first modified request by encapsulating the first request; sending the first modified request to the first remote communications hub, the first remote communications hub modifying the first modified request by re-encapsulating the first modified request to produce a second modified request wherein headers of the second modified request have a source address of the first remote communications hub, and the first remote communications hub forwarding the second modified request to the server; receiving a first modified response from the first remote communications hub, the first remote communications hub receiving a first response to the second modified request from the server, and the first remote communications hub modifying the first response by re-encapsulating the first response to produce the first modified response, wherein the re-encapsulation has the local communications hub as a destination address; providing the first modified response to the computing device; receiving a second request from the computing device, the second request being addressed to the server; randomly selecting a second remote communications hub from the plurality of remote communications hubs, the second remote communications hub being disposed in a second remote residence; modifying the second request by encapsulating the second request to generate a third modified request; sending the third modified request to the second remote communications hub, the second remote communications hub modifying by encapsulating the third modified request to produce a fourth modified request, and the second remote communications hub forwarding the fourth modified request to the server; receiving a third modified response from the second remote communications hub, the second remote communications hub receiving a second response to the fourth modified request from the server, and the second remote communications hub modifying the second response by encapsulating to produce the third modified response; modifying the third modified response by encapsulating to produce a fourth modified response; and providing the fourth modified response to the computing device, wherein the encapsulating is performed so that the first request and the second request each appears not to have originated from the computing device.
Claim 12 of the present application merely broaden the scope of independent claim 12 of the U.S. Patent No. 11,032,211 by eliminating a local communications hub configured to receive a first request from a computing device, the first request being addressed to a server; and a remote service configured to receive a request to randomly request a first remote communications hub from a plurality of remote communications hubs, and wherein the hub is disposed in a geographically or topologically distinct location relative to the local communications hub, wherein the local communications hub is configured to modify the first request, to generate a first modified request by encapsulating the first request with remote headers

Dependent claims 13-19 of instant application is rejected for the same reasoning as the independent claim 12. 
Claim 20 of the instant application is directed to A system for end point data communications anonymization for a local communications hub disposed in a local residence, the system comprising: a local communications hub configured to: receive a first request from a computing device, the first request being addressed to a server; modify the first request to generate a first modified request; send the first modified request to a first remote communications hub, the first remote communications hub modifying the first modified request to produce a second modified request, and the first remote communications hub forwarding the second modified request to the server; receive a first response to the second modified request from the server; modify the received first response to produce a first modified response; modify the first modified response to produce a second modified response; and provide second modified response to the computing device; and a remote service configured to: select the first remote communications hub from a plurality of remote communications hubs, the first remote communications hub being disposed in a first remote residence.

Claim 21 of the U.S. Patent No. 11,032,211 is directed to A system for data communications anonymization for a local communications hub disposed in a local residence, the system comprising: a local communications hub configured to receive a first request from a computing device, the first request being addressed to a server; and a remote service configured to receive a request to randomly request a first remote communications hub from a plurality of remote communications hubs, and wherein the hub is disposed in a geographically or topologically distinct location relative to the local communications hub, wherein the local communications hub is configured to modify the first request, to generate a first modified request by encapsulating the first request with remote headers, the remote headers have a destination address of the remote service, wherein the remote service is configured to send the first modified request to the first remote communications hub, wherein the first remote communications hub is configured to modify the first modified request to produce a second modified request and includes extracting traffic data from the first modified request and the second modified request indicates the first remote communications hub as a source address and forward the second modified request to the server, wherein the first remote communications hub is configured to receive from the server a first response to the second modified request and to produce a first modified response, wherein modifying includes re-encapsulating the first response with headers having the remote service as a first modified response destination address; wherein the remote service is configured to modify the first modified response to produce a second modified response having a second modified source address of the server and a second modified destination address of the computing device; and wherein the second modified response is provided to the local communications hub and on to the computing device.
Claim 20 of the present application merely broaden the scope of independent claim 21 of the U.S. Patent No. 11,032,211 by eliminating a local communications hub configured to receive a first request from a computing device, the first request being addressed to a server; and a remote service configured to receive a request to randomly request a first remote communications hub from a plurality of remote communications hubs, and wherein the hub is disposed in a geographically or topologically distinct location relative to the local communications hub, wherein the local communications hub is configured to modify the first request, to generate a first modified request by encapsulating the first request with remote headers.

It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same as before. In Re Karlson, 136 USPQ 184 (CCPA). Also, note Ex Parte Rainu, 168 USPQ 375 (Bd.App. 1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness

Claims 1-6, 9-17, 19 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Singh et al. (US Publication 2013/0272219) in view of Seo et al. (US Publication 2015/0381563) further in view of Chen et al. (US Publication 2012/0177052).

With respect to claim 1, Singh teaches A method for end point data communications anonymization for a local communications hub disposed in a local residence (Communication environment 100 includes multiple access point base stations, including FAPs 110, each of which are installed in corresponding small scale network environments. Examples of small scale network environments can include user residences, places of business, indoor/outdoor facilities 130, and so forth, Figure 2, Paragraph 57), the method comprising:

selecting, by a remote service, a first remote communications hub from a plurality of remote communications hubs, the first remote communications hub being disposed in a first remote residence; (If the available backhaul bandwidth at the femtocell is less than the required bandwidth, the femtocell may check if any of the neighboring femtocells would be able to provide/share their bandwidth. Such communication between femtocells may happen over the air or over the backhaul. If one or more neighboring femtocells may provide/share their bandwidth, the femtocell may select a subset of these neighboring femtocells for using their bandwidth. The selection of these neighboring femtocells may be based on things such as capabilities, the bandwidth available, proximity to the current femtocell, access restrictions, channel conditions, and proximity to the served users, paragraph 76)

Singh doesn’t teach receiving, by the local communications hub, a first request from a computing device, the first request being addressed to a server; modifying, by the local communications hub, the first request to generate a first modified request; sending the first modified request from the remote service to the first remote communications hub, the first remote communications hub modifying the first modified request to produce a second modified request, and the first remote communications hub forwarding the second modified request to the server; receiving, at the first remote communications hub, a first response to the second modified request from the server; modifying, by the first remote communications hub, the received first response to produce a first modified response; modifying, by the remote service, the first modified response to produce a second modified response; and providing the second modified response to the computing device.

Seo discloses that the first request being addressed to a server; (the server transmits data to the client 110 in response to a request from the client 110, Paragraph 119)
the first remote communications hub forwarding the second modified request to the server; (the request transmitted via the proxy is received by the server but a packet is modulated by the bridge router, Paragraph 119)
receiving, at the first remote communications hub, a first response to the second modified request from the server; (the data is transmitted from the server to a source address of the request, paragraph 119. The client 110 receives the packet as a response to the request from the proxy, paragraph 122)

Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to implement getting a list of neighboring communications hubs, the neighboring communications hubs being disposed in respective neighboring residences, the neighboring communications hubs being communicatively coupled to the first communications hub of Singh with receiving, at the first remote communications hub, a first response to the second request from the server as taught by Seo. The motivation for combining Singh and Seo is to be able to exchange data between the client and the server through communication established between in a client/server communication environment.


Chen teaches receiving, by the local communications hub, a first request from a computing device, the first request being addressed; (the DR1 (first domain router) may receive the data packet a1 sent by the terminal, Paragraph 91. The packet header of the data packet sent between both communication parties includes: a source user identifier field, a destination user identifier field, a source address field, and a destination address field, Paragraph 93) modifying, by the local communications hub, the first request to generate a first modified request; (the DR1 replaces the source address (Aa) carried in the source address field in the packet header of the data packet a1 with the global location identifier Rigs of the DR1, and carries the global location identifier R2gs of the DR2 in the destination address field in the packet header of the data packet a1, Paragraph 108)  sending the first modified request from the remote service to the first remote communications hub, (The DR1 sends a data packet a1 whose packet header is modified to the DR2, Paragraph 109)  the first remote communications hub modifying the first modified request to produce a second modified request, (The DR2 may replace the R2gs carried in the destination address field in the packet header of the data packet a1 with the local location identifier Ba of the terminal B, Paragraph 114) the first remote communications hub forwarding the second modified request; (send the data packet a1 whose packet header is modified to the terminal B, Paragraph 114.)

receiving, at the first remote communications hub, a first response to the second modified request, (The terminal B sends a data packet a2 to the DR2, Paragraph 117) modifying, by the first remote communications hub, the received first response to produce a first modified response; (the DR2 may replace the source address (Ba) carried in the source address field in the packet header of the data packet a2 with the global location identifier R2gs of the DR1, send the data packet a2 whose packet header is modified to the DR1, Paragraph 121) modifying, by the remote service, the first modified response to produce a second modified response; (the DR1 may replace the global location identifier R1gs of the DR1 carried in the destination address field in the packet header of the data packet a2 with the local location identifier Aa of the terminal A, Paragraph 123) and providing the second modified response to the computing device. (Send the data packet a2 whose packet header is modified to the terminal A, Paragraph 123)

Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to implement getting a list of neighboring communications hubs, the neighboring communications hubs being disposed in respective neighboring residences, the neighboring communications hubs being communicatively coupled to the first communications hub of Singh and Seo with receiving, at the first remote communications hub, a first response to the second modified request from the server, modifying, by the first remote communications hub, the received first response to produce a first modified response as taught by Chen. The motivation for combining Singh, Seo and Chen is to be able to secure data transmission at different stages in order to maintain user’s privacy in WLAN network.

With respect to claims 2 and 13, Singh doesn’t teach  the first modified request originates from the local communications hub and is addressed to the first remote communications hub, the second modified request originates from the first remote communications hub and is addressed to the server, the first modified response originates from the first remote communications hub and is addressed to the local communications hub, and the second modified response originates from the local communications hub and is addressed to the computing device. 

Seo teaches the second modified request originates from the first remote communications hub and is addressed to the server (the server transmits data to the client 110 in response to a request from the client 110, Paragraph 119)

Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to implement getting a list of neighboring communications hubs, the neighboring communications hubs being disposed in respective neighboring residences, the neighboring communications hubs being communicatively coupled to the first communications hub of Singh with the second modified request originates from the first remote communications hub and is addressed to the server as taught by Seo. The motivation for combining Singh and Seo is to be able to exchange data between the client and the server through communication established between in a client/server communication environment.


Chen teaches the first modified request originates from the local communications hub and is addressed to the first remote communications hub, (the DR1 replaces the source address (Aa) carried in the source address field in the packet header of the data packet a1 with the global location identifier Rigs of the DR1, and carries the global location identifier R2gs of the DR2 in the destination address field in the packet header of the data packet a1, Paragraph 108) the second modified request originates from the first remote communications hub and is addressed, (The DR2 may replace the R2gs carried in the destination address field in the packet header of the data packet a1 with the local location identifier Ba of the terminal B, Paragraph 114) the first modified response originates from the first remote communications hub and is addressed to the local communications hub, (the DR2 may replace the source address (Ba) carried in the source address field in the packet header of the data packet a2 with the global location identifier R2gs of the DR1, send the data packet a2 whose packet header is modified to the DR1, Paragraph 121) and the second modified response originates from the local communications hub and is addressed to the computing device. (The DR1 may replace the global location identifier R1gs of the DR1 carried in the destination address field in the packet header of the data packet a2 with the local location identifier Aa of the terminal A, Paragraph 123)

Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to implement getting a list of neighboring communications hubs, the neighboring communications hubs being disposed in respective neighboring residences, the neighboring communications hubs being communicatively coupled to the first communications hub of Singh and Seo with receiving, at the first remote communications hub, a first response to the second modified request from the server, modifying, by the first remote communications hub, the received first response to produce a first modified response as taught by Chen. The motivation for combining Singh, Seo and Chen is to be able to secure data transmission at different stages in order to maintain user’s privacy in WLAN network.

With respect to claims 3 and 14, Singh teaches selecting a second remote communications hub from the plurality of remote communications hubs, the second remote communications hub being disposed in a second remote residence; (all subsequent request follow same operation and steps as the first request. If the available backhaul bandwidth at the femtocell is less than the required bandwidth, the femtocell may check if any of the neighboring femtocells would be able to provide/share their bandwidth. Such communication between femtocells may happen over the air or over the backhaul. If one or more neighboring femtocells may provide/share their bandwidth, the femtocell may select a subset of these neighboring femtocells for using their bandwidth. The selection of these neighboring femtocells may be based on things such as capabilities, the bandwidth available, proximity to the current femtocell, access restrictions, channel conditions, and proximity to the served users, paragraph 76)
Singh doesn’t teach receiving a second request from the computing device, the second request being addressed to the server; selecting a second remote communications hub from the plurality of remote communications hubs, the second remote communications hub being disposed in a second remote residence; modifying the second request to generate a third modified request; sending the third modified request to the second remote communications hub, the second remote communications hub modifying the third modified request to produce a fourth modified request, and the second remote communications hub forwarding the fourth modified request to the server; receiving a third modified response from the second remote communications hub, the second remote communications hub receiving a second response to the fourth modified request from the server, and the second remote communications hub modifying the second response to produce the third modified response; modifying the third modified response to produce a fourth modified response; and providing the fourth modified response to the computing device.

Seo teaches the second request being addressed to the server; (the server transmits data to the client 110 in response to a request from the client 110, Paragraph 119)
the second remote communications hub forwarding the fourth request to the server; (the request transmitted via the proxy is received by the server but a packet is modulated by the bridge router, Paragraph 119)
receiving, at the first remote communications hub, a first response to the second request from the server; (the data is transmitted from the server to a source address of the request, paragraph 119. The client 110 receives the packet as a response to the request from the proxy, paragraph 122)

Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to implement getting a list of neighboring communications hubs, the neighboring communications hubs being disposed in respective neighboring residences, the neighboring communications hubs being communicatively coupled to the first communications hub of Singh with receiving, at the first remote communications hub, a first response to the second request from the server as taught by Seo. The motivation for combining Singh and Seo is to be able to exchange data between the client and the server through communication established between in a client/server communication environment.

Chen teaches receiving a second request from the computing device, the second request being addressed; (the DR1 (first domain router) may receive the data packet a1 sent by the terminal, Paragraph 91. The packet header of the data packet sent between both communication parties includes: a source user identifier field, a destination user identifier field, a source address field, and a destination address field, Paragraph 93) modifying the second request to generate a third modified request; (the DR1 may replace the global location identifier R1gs of the DR1 carried in the destination address field in the packet header of the data packet a2 with the local location identifier Aa of the terminal A, Paragraph 123) sending the third modified request to the second remote communications hub, (The DR1 sends a data packet a1 whose packet header is modified to the DR2, Paragraph 109)   the second remote communications hub modifying the third modified request to produce a fourth modified request, (The DR2 may replace the R2gs carried in the destination address field in the packet header of the data packet a1 with the local location identifier Ba of the terminal B, Paragraph 114) and the second remote communications hub forwarding the fourth modified request; (send the data packet a1 whose packet header is modified to the terminal B, Paragraph 114.)

receiving, at the first remote communications hub, a first response to the second modified request, (The terminal B sends a data packet a2 to the DR2, Paragraph 117) modifying, by the first remote communications hub, the received first response to produce a first modified response; (the DR2 may replace the source address (Ba) carried in the source address field in the packet header of the data packet a2 with the global location identifier R2gs of the DR1, send the data packet a2 whose packet header is modified to the DR1, Paragraph 121) modifying the first modified response to produce a second modified response; (the DR1 may replace the global location identifier R1gs of the DR1 carried in the destination address field in the packet header of the data packet a2 with the local location identifier Aa of the terminal A, Paragraph 123)  and providing the second modified response to the computing device. (Send the data packet a2 whose packet header is modified to the terminal A, Paragraph 123)
Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to implement getting a list of neighboring communications hubs, the neighboring communications hubs being disposed in respective neighboring residences, the neighboring communications hubs being communicatively coupled to the first communications hub of Singh and Seo with receiving, at the first remote communications hub, a first response to the second modified request from the server, modifying, by the first remote communications hub, the received first response to produce a first modified response as taught by Chen. The motivation for combining Singh, Seo and Chen is to be able to secure data transmission at different stages in order to maintain user’s privacy in WLAN network.

With respect to claims 4 and 15, Singh doesn’t teach  the third modified request originates from the local communications hub and is addressed to the second remote communications hub, the fourth modified request originates from the second remote communications hub and is addressed to the server, the third modified response originates from the second remote communications hub and is addressed to the local communications hub, and the fourth modified response originates from the local communications hub and is addressed to the computing device.

Seo teaches the second modified request originates from the first remote communications hub and is addressed to the server (the server transmits data to the client 110 in response to a request from the client 110, Paragraph 119)

Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to implement getting a list of neighboring communications hubs, the neighboring communications hubs being disposed in respective neighboring residences, the neighboring communications hubs being communicatively coupled to the first communications hub of Singh with the second modified request originates from the first remote communications hub and is addressed to the server as taught by Seo. The motivation for combining Singh and Seo is to be able to exchange data between the client and the server through communication established between in a client/server communication environment.

Chen teaches the third modified request originates from the local communications hub and is addressed to the second remote communications hub, (the DR1 replaces the source address (Aa) carried in the source address field in the packet header of the data packet a1 with the global location identifier Rigs of the DR1, and carries the global location identifier R2gs of the DR2 in the destination address field in the packet header of the data packet a1, Paragraph 108)
the fourth modified request originates from the second remote communications hub and is addressed, (The DR2 may replace the R2gs carried in the destination address field in the packet header of the data packet a1 with the local location identifier Ba of the terminal B, Paragraph 114) the third modified response originates from the second remote communications hub and is addressed to the local communications hub, (the DR2 may replace the source address (Ba) carried in the source address field in the packet header of the data packet a2 with the global location identifier R2gs of the DR1, send the data packet a2 whose packet header is modified to the DR1, Paragraph 121) and the fourth modified response originates from the local communications hub and is addressed to the computing device. (The DR1 may replace the global location identifier R1gs of the DR1 carried in the destination address field in the packet header of the data packet a2 with the local location identifier Aa of the terminal A, Paragraph 123)
Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to implement getting a list of neighboring communications hubs, the neighboring communications hubs being disposed in respective neighboring residences, the neighboring communications hubs being communicatively coupled to the first communications hub of Singh and Seo with receiving, at the first remote communications hub, a first response to the second modified request from the server, modifying, by the first remote communications hub, the received first response to produce a first modified response as taught by Chen. The motivation for combining Singh, Seo and Chen is to be able to secure data transmission at different stages in order to maintain user’s privacy in WLAN network.

With respect to claims 5 and 16, Singh teaches wherein each of the plurality of remote communications hubs is disposed in at least one of a different city, county, and country from other remote communications hubs of the plurality of remote communications hubs. (Access points are placed in different regions, figure 1)

With respect to claims 6 and 17, Singh teaches wherein each of the plurality of remote communications hubs uses a different Internet service provider from other remote communications hubs of the plurality of remote communications hubs. ((To mitigate these and other issues, a backhaul bandwidth constrained femtocell may use its radio resources/capacity, if available, to direct/relay some of its traffic to another femtocell in order to use the other femtocell's available backhaul bandwidth. Radio resources/capacity used by the femtocell for this purpose may be of any technology such as WCDMA/HSPA, LTE, WiFi, etc. Moreover, femtocells may either use their backhaul resources or radio resources to negotiate sharing of their backhaul bandwidth/resources, paragraph 76)  

With respect to claims 9 and 19, Singh teaches wherein the first remote communications hub is communicatively coupled to the local communications hub using a first broadband data network and the second remote communications hub is communicatively coupled to the local communications hub using a second broadband data network. (To mitigate these and other issues, a backhaul bandwidth constrained femtocell may use its radio resources/capacity, if available, to direct/relay some of its traffic to another femtocell in order to use the other femtocell's available backhaul bandwidth. Radio resources/capacity used by the femtocell for this purpose may be of any technology such as WCDMA/HSPA, LTE, WiFi, etc. Moreover, femtocells may either use their backhaul resources or radio resources to negotiate sharing of their backhaul bandwidth/resources, paragraph 76)  

With respect to claim 10, Singh teaches wherein the first broadband data network and the second broadband data network are each at least one of cable Internet access. Digital Subscriber Line (DSL), and satellite Internet access, (Each FAP 110 is further coupled to a wide area network (WAN) (e.g., the Internet 140) and a mobile operator core network 150 via a DSL router, a cable modem, a broadband over power line connection, a satellite Internet connection, or the like, paragraph 57)  

With respect to claim 11, Singh teaches wherein the first broadband data network and the second broadband data network are each at least one of mobile broadband and a wireless local area network (LAN) (A WLAN may implement a radio technology such as IEEE 802.11 (Wi-Fi), Hiperlan, etc., paragraph 43)
  
With respect to claims 12 and 20, Singh teaches A local communications hub disposed in a local residence, (Communication environment 100 includes multiple access point base stations, including FAPs 110, each of which are installed in corresponding small scale network environments. Examples of small scale network environments can include user residences, places of business, indoor/outdoor facilities 130, and so forth, Figure 2, Paragraph 57 the local communications hub comprising:

a processor; and a memory communicatively coupled to the processor; the memory storing instructions executable by the processor to perform a method comprising: (memory and processor, Figure 3)

selecting a first remote communications hub from a plurality of remote communications hubs, the first remote communications hub being disposed in a first remote residence; (If the available backhaul bandwidth at the femtocell is less than the required bandwidth, the femtocell may check if any of the neighboring femtocells would be able to provide/share their bandwidth. Such communication between femtocells may happen over the air or over the backhaul. If one or more neighboring femtocells may provide/share their bandwidth, the femtocell may select a subset of these neighboring femtocells for using their bandwidth. The selection of these neighboring femtocells may be based on things such as capabilities, the bandwidth available, proximity to the current femtocell, access restrictions, channel conditions, and proximity to the served users, paragraph 76)

selecting a second remote communications hub from the plurality of remote communications hubs, the second remote communications hub being disposed in a second remote residence; (all subsequent request follow same operation and steps as the first request. If the available backhaul bandwidth at the femtocell is less than the required bandwidth, the femtocell may check if any of the neighboring femtocells would be able to provide/share their bandwidth. Such communication between femtocells may happen over the air or over the backhaul. If one or more neighboring femtocells may provide/share their bandwidth, the femtocell may select a subset of these neighboring femtocells for using their bandwidth. The selection of these neighboring femtocells may be based on things such as capabilities, the bandwidth available, proximity to the current femtocell, access restrictions, channel conditions, and proximity to the served users, paragraph 76)


Singh doesn’t teach receiving a first request from a computing device, the first request being addressed to a server; modifying the first request to generate a first modified request; sending the first modified request to the first remote communications hub, the first remote communications hub modifying the first modified request to produce a second modified request, and the first remote communications hub forwarding the second modified request to the server; receiving, at the first remote communications hub, a first response to the second modified request from the server, modifying, by the first remote communications hub, the received first response to produce a first modified response; modifying the first modified response to produce a second modified response; and providing the second modified response to the computing device. receiving a second request from the computing device, the second request being addressed to the server; selecting a second remote communications hub from the plurality of remote communications hubs, the second remote communications hub being disposed in a second remote residence; modifying the second request to generate a third modified request; sending the third modified request to the second remote communications hub, the second remote communications hub modifying the third modified request to produce a fourth modified request, and the second remote communications hub forwarding the fourth modified request to the server; receiving a third modified response from the second remote communications hub, the second remote communications hub receiving a second response to the fourth modified request from the server, and the second remote communications hub modifying the second response to produce the third modified response; modifying the third modified response to produce a fourth modified response; and providing the fourth modified response to the computing device.
Seo teaches the second request being addressed to the server; (the server transmits data to the client 110 in response to a request from the client 110, Paragraph 119)
the second remote communications hub forwarding the fourth request to the server; (the request transmitted via the proxy is received by the server but a packet is modulated by the bridge router, Paragraph 119)
receiving, at the first remote communications hub, a first response to the second request from the server; (the data is transmitted from the server to a source address of the request, paragraph 119. The client 110 receives the packet as a response to the request from the proxy, paragraph 122)
the second remote communications hub forwarding the fourth request to the server; (the request transmitted via the proxy is received by the server but a packet is modulated by the bridge router, Paragraph 119)
receiving, at the first remote communications hub, a first response to the second request from the server; (the data is transmitted from the server to a source address of the request, paragraph 119. The client 110 receives the packet as a response to the request from the proxy, paragraph 122)

Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to implement getting a list of neighboring communications hubs, the neighboring communications hubs being disposed in respective neighboring residences, the neighboring communications hubs being communicatively coupled to the first communications hub of Singh with receiving, at the first remote communications hub, a first response to the second request from the server as taught by Seo. The motivation for combining Singh and Seo is to be able to exchange data between the client and the server through communication established between in a client/server communication environment.
Chen teaches receiving a first request from a computing device, the first request being addressed; (the DR1 (first domain router) may receive the data packet a1 sent by the terminal, Paragraph 91. The packet header of the data packet sent between both communication parties includes: a source user identifier field, a destination user identifier field, a source address field, and a destination address field, Paragraph 93) modifying the first request to generate a first modified request; (the DR1 replaces the source address (Aa) carried in the source address field in the packet header of the data packet a1 with the global location identifier Rigs of the DR1, and carries the global location identifier R2gs of the DR2 in the destination address field in the packet header of the data packet a1, Paragraph 108)  sending the first modified request to the first remote communications hub, (The DR1 sends a data packet a1 whose packet header is modified to the DR2, Paragraph 109)  the first remote communications hub modifying the first modified request to produce a second modified request, (The DR2 may replace the R2gs carried in the destination address field in the packet header of the data packet a1 with the local location identifier Ba of the terminal B, Paragraph 114) and the first remote communications hub forwarding the second modified request; (send the data packet a1 whose packet header is modified to the terminal B, Paragraph 114.)

receiving, at the first remote communications hub, a first response to the second modified request, (The terminal B sends a data packet a2 to the DR2, Paragraph 117) modifying, by the first remote communications hub, the received first response to produce a first modified response; (the DR2 may replace the source address (Ba) carried in the source address field in the packet header of the data packet a2 with the global location identifier R2gs of the DR1, send the data packet a2 whose packet header is modified to the DR1, Paragraph 121) modifying the first modified response to produce a second modified response; (the DR1 may replace the global location identifier R1gs of the DR1 carried in the destination address field in the packet header of the data packet a2 with the local location identifier Aa of the terminal A, Paragraph 123) and providing the second modified response to the computing device. (Send the data packet a2 whose packet header is modified to the terminal A, Paragraph 123)
receiving a second request from the computing device, the second request being addressed; (the DR1 (first domain router) may receive the data packet a1 sent by the terminal, Paragraph 91. The packet header of the data packet sent between both communication parties includes: a source user identifier field, a destination user identifier field, a source address field, and a destination address field, Paragraph 93) modifying the second request to generate a third modified request; (the DR1 may replace the global location identifier R1gs of the DR1 carried in the destination address field in the packet header of the data packet a2 with the local location identifier Aa of the terminal A, Paragraph 123) sending the third modified request to the second remote communications hub, (The DR1 sends a data packet a1 whose packet header is modified to the DR2, Paragraph 109)   the second remote communications hub modifying the third modified request to produce a fourth modified request, (The DR2 may replace the R2gs carried in the destination address field in the packet header of the data packet a1 with the local location identifier Ba of the terminal B, Paragraph 114) and the second remote communications hub forwarding the fourth modified request; (send the data packet a1 whose packet header is modified to the terminal B, Paragraph 114.)

receiving a third modified response from the second remote communications hub, the second remote communications hub receiving a second response to the fourth modified request (The terminal B sends a data packet a2 to the DR2, Paragraph 117) the second remote communications hub modifying the second response to produce the third modified response; (the DR2 may replace the source address (Ba) carried in the source address field in the packet header of the data packet a2 with the global location identifier R2gs of the DR1, send the data packet a2 whose packet header is modified to the DR1, Paragraph 121) ; modifying the third modified response to produce a fourth modified response; (the DR1 may replace the global location identifier R1gs of the DR1 carried in the destination address field in the packet header of the data packet a2 with the local location identifier Aa of the terminal A, Paragraph 123)  and providing the fourth modified response to the computing device. (Send the data packet a2 whose packet header is modified to the terminal A, Paragraph 123)

Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to implement getting a list of neighboring communications hubs, the neighboring communications hubs being disposed in respective neighboring residences, the neighboring communications hubs being communicatively coupled to the first communications hub of Singh and Seo with receiving, at the first remote communications hub, a first response to the second modified request from the server, modifying, by the first remote communications hub, the received first response to produce a first modified response as taught by Chen. The motivation for combining Singh, Seo and Chen is to be able to secure data transmission at different stages in order to maintain user’s privacy in WLAN network.

Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Singh et al. (US Publication 2013/0272219) in view of Seo et al. (US Publication 2015/0381563) further in view of Chen et al. (US Publication 2012/0177052) further in view of Shrivastava et al. (US Publication 2014/0280870).

With respect to claim 7, Singh in view of Seo further in view of Chen doesn’t teach receiving an input from a user, the input indicating that data communications with the computing device are to be anonymized.
Shrivastava teaches receiving an input from a user, the input indicating that data communications with the computing device are to be anonymized. (If the input from user 112 is to make the request anonymous, then controller 126 sends the request to web service 132 without identification information for user 112 in step 510, paragraph 51)

Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to implement getting a list of neighboring communications hubs, the neighboring communications hubs being disposed in respective neighboring residences, the neighboring communications hubs being communicatively coupled to the first communications hub of Singh, Seo and Chen with receiving an input from a user, the input indicating that data communications with the computing device are to be anonymized as taught by Shrivastava. The motivation for combining Singh, Seo, Chen and Shrivastava is to be able to hide the requester identity in order to keep requestor identity secure and untraceable.



Claims 8 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Singh et al. (US Publication 2013/0272219) in view of Seo et al. (US Publication 2015/0381563) further in view of Chen et al. (US Publication 2012/0177052) further in view of Lee et al. (US Publication 2012/0167086).

With respect to claims 8 and 18, Singh in view of Seo further in view of Chen doesn’t teach getting a list of the plurality of remote communications hubs from a communications service provider, the Internet being disposed between the local communications hub and the communications service provider.
Lee teaches getting a list of the plurality of remote communications hubs from a communications service provider, generating list information of neighboring nodes for a target node; and transferring the index information and the list information to the target node, paragraph 08)  the Internet being disposed between the local communications hub and the communications service provider. (Server is connected to the target node over the internet, Figure 5)
Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to implement getting a list of neighboring communications hubs, the neighboring communications hubs being disposed in respective neighboring residences, the neighboring communications hubs being communicatively coupled to the first communications hub of Singh, Seo and Chen with the first communications device receives the list from a communications service provider as taught by Lee. The motivation for combining Singh, Seo, Chen and Lee is to be able to determine nearby cells and to be able to share bandwidth with cells.

Conclusion
Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULLAHI AHMED/               Examiner, Art Unit 2472